Exhibit32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of ZBB Energy Corporation (the “Company”) on Form10-Q for the period ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Eric C. Apfelbach, Chief Executive Officer of the Company, certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18U.S.C. Section 1350, to my knowledge, that: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934;and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section906 has been provided to ZBB Energy Corporation and will be retained by ZBB Energy Corporation and furnished to the Securities and Exchange Commission or its staff upon request. February 14, 2013 /s/Eric C. Apfelbach Eric C. Apfelbach (Principal Executive Officer)
